IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES KENNEY                               :   No. 596 MAL 2019
                                           :
                                           :
             v.                            :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
WORKERS' COMPENSATION APPEAL               :
BOARD (LOWER POTTSGROVE                    :
TOWNSHIP AND DELAWARE VALLEY               :
WORKERS' COMPENSATION TRUST)               :
                                           :
                                           :
PETITION OF: LOWER POTTSGROVE              :
TOWNSHIP AND DELAWARE VALLEY               :
WORKERS' COMPENSATION TRUST                :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.